                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        ASHOK BABU, et al.,
                                                                                         Case No.18-cv-07677-NC
                                  11                    Plaintiffs,
                                                                                         PRETRIAL PREPARATION
                                                  v.
Northern District of California




                                  12                                                     ORDER
 United States District Court




                                  13        GREGORY J. AHERN, et al.,
                                  14                    Defendants.
                                  15
                                  16            A pretrial conference is scheduled for August 19, 2020. A jury trial is scheduled in
                                  17   this case on September 21, 2020. This order prepares for the trial.
                                  18   I.       MOTIONS IN LIMINE
                                  19            The parties must file their motions in limine by August 5, 2020, with responses due
                                  20   by August 12, 2020. No party may file a reply without leave of Court. The total number
                                  21   of pages each party submits for all motions and all responses must not exceed 15 pages.
                                  22   While it is up to each party to decide how much space to allocate for their motions and
                                  23   how much for their responses, the parties must each stay within the 15-page limit (e.g., a
                                  24   party can allocate 9 pages for their motions, and 6 pages for their responses). The Court
                                  25   will hold a hearing on the motions in limine at the pretrial conference.
                                  26   II.      JOINT TRIAL READINESS BINDER
                                  27            The parties are ordered to provide the Court with two copies of a Joint Trial
                                  28   Readiness Binder. The documents and binder are due by August 5, 2020, at 12 p.m. at the
                                  1    San Jose Courthouse. The parties must also file a copy of the Joint Trial Readiness Binder
                                  2    in ECF. The Joint Trial Readiness Binders must contain an index and copies of filed
                                  3    documents with the ECF header reflecting the item’s docket number and filing date,
                                  4    including:
                                  5                 A. Proposed Order Re: Trial Stipulations
                                  6           The Court expects that the parties will agree to a variety of stipulations regarding
                                  7    the conduct of the trial. A proposed order outlining all such stipulations must be presented
                                  8    to the Court.
                                  9                 B. Witness Lists
                                  10          The parties must submit an updated list of all witnesses likely to be called at trial
                                  11   (other than solely for impeachment or rebuttal), with a brief statement following each
                                       name describing the substance of the testimony to be given and a time estimate of the
Northern District of California




                                  12
 United States District Court




                                  13   direct and cross examinations. This information must be presented in chart format and
                                  14   organized by party. Witnesses who will be testifying as experts should be identified as
                                  15   such and included in a separate expert witness list (see below).
                                  16                C. Expert Witness Lists
                                  17          The parties must submit an updated list of all expert witnesses with a summary
                                  18   which must clearly describe the expert’s theories and conclusions; a curriculum vitae; and
                                  19   expert reports. Witnesses not included on the list may be excluded from testifying.
                                  20                D. Updated Exhibit Lists Annotated with Stipulations/Objections
                                  21          The parties must submit an updated list of all documents and other items to be
                                  22   offered as exhibits at the trial (other than solely for impeachment or rebuttal), with a brief
                                  23   description of each exhibit’s contents, and the identify of each sponsoring witness. As
                                  24   applicable, the exhibit list must specify whether the parties stipulate to admit the exhibit or
                                  25   the grounds for any objections to the exhibit. The exhibit list must also include an
                                  26   additional column so that the Court can track the date on which each exhibit is admitted.
                                  27   Prior to submitting the list, the parties must meet and confer and attempt to stipulate as to
                                  28   the admissibility of each exhibit. This information must be presented in chart format and
                                                                                  2
                                  1    organized numerically.
                                  2               E. Updated List of Discovery Excerpts
                                  3           The parties must list those excerpts from depositions, from interrogatory answers,
                                  4    or from responses to requests for admission (other than those solely for impeachment or
                                  5    rebuttal) likely to be used as trial. Prior to submitting the list, the parties must meet and
                                  6    confer and attempt to resolve any disagreements regarding designations or counter-
                                  7    designations. The parties must (i) identify any remaining legal objections to the excerpts
                                  8    on the list itself, and (ii) attach in a separate appendix copies of the disputed excerpts so
                                  9    that the Court can review the disputed materials. The parties must provide a single
                                  10   proposed order with each disputed designation which will allow the Court to rule on
                                  11   whether permission to use each is granted, granted with modification, or denied.
Northern District of California




                                  12          F. Voir Dire Questions
 United States District Court




                                  13          The parties must include any proposed jury questionnaire or questions for the court-
                                  14   directed voir dire, if applicable. If any questions are contested, each party must state the
                                  15   basis for proposing or opposing the question.
                                  16   III.   ELECTRONIC COPIES OF TRIAL DOCUMENTS
                                  17          The parties must send an electronic copy in Word format to
                                  18   ncpo@cand.uscourts.gov of the following documents listed above: (i) Proposed Order Re:
                                  19   Trial Stipulations; and (ii) Proposed Order Re: Discovery Excerpts.
                                  20   IV.    STIPULATIONS RE: ADMISSIBILITY
                                  21          The parties must make a good faith effort to stipulate to exhibits’ admissibility. If
                                  22   stipulation is not possible, the parties must make every effort to stipulate to authenticity
                                  23   and foundation absent a legitimate objection.
                                  24
                                       V.     EXHIBITS
                                  25
                                              Exhibits must be provided to the Court by August 5, 2020, at 12:00 p.m. at the San
                                  26
                                       Jose Courthouse as follows: two sets of exhibits marked, tabbed, indexed, and to be
                                  27
                                       provided in binders. Exhibit sets may be delivered/mailed directly to Chambers in San
                                  28
                                                                                   3
                                  1    Jose. The parties must otherwise coordinate with the Courtroom Deputy for other
                                  2    delivery.
                                  3           Each exhibit must be pre-marked with an exhibit tag placed in the top right corner
                                  4    of the first page of a document. Parties are to use a color other than white for the exhibit
                                  5    tags. A page of blank trial exhibit tags can be found on the Court’s website. If an exhibit
                                  6    is a physical object (rather than a document), a picture should be taken and placed in the
                                  7    binder.
                                  8           Upon the conclusion of the trial, each party must retain its exhibit through the
                                  9    appellate process. It is each party’s responsibility to make arrangement with the Clerk of
                                  10   Court to file the record on appeal.
                                  11   VI.    SCHEDULING OF JURY SELECTION
                                              The parties must notify the Court whether they wish to proceed with a jury or bench
Northern District of California




                                  12
 United States District Court




                                  13   trial by August 5, 2020. If the parties decide to proceed with a jury trial, the jury will be
                                  14   selected September 21, 2020. Opening statements will be on September 21, 2020 after
                                  15   jury selection. The first witness will be called on September 22, 2020.
                                  16   VII.   JURY INSTRUCTIONS
                                  17          If applicable, the parties must submit jointly to the Court via email in Word format
                                  18   to ncpo@cand.uscourts.gov a set of jury instructions by August 5, 2020. If any
                                  19   instructions are contested, each party must state the legal basis for proposing or opposing
                                  20   the instructions.
                                  21   VIII. SUMMARY OF CASE STATEMENT
                                  22          By August 5, 2020, the parties must jointly submit an agreed-upon summary of the
                                  23   case, not to exceed one page. This statement of the case will be read to the jury at jury
                                  24   selection. If the parties cannot agree on such a statement, each party must submit its own
                                  25   summary, not to exceed one page.
                                  26
                                       IX.    TRIAL LIMITS
                                  27
                                              The Court anticipates giving each side a total of 15 hours to present its case. This
                                  28
                                                                                  4
                                  1    includes all aspects of trial (e.g., objections, examinations) except jury selection.
                                  2    X.     MISCELLANEOUS
                                  3         A.   Trial Transcripts
                                  4           If a trial transcript is desired, it must be ordered by August 5, 2020. Find

                                  5    instructions on how to file a transcript order using Form CAND-435 at

                                  6    www.cand.uscourts.gov/transcripts.

                                  7         B.   Electronic Equipment
                                  8           If a party wishes to use electronic equipment or other large items (such as

                                  9    bookshelves), the party must file a request and proposed order with the Court by August 5,

                                  10   2020. Equipment not provided by the Court must be tested in the courtroom prior to the

                                  11   day when it will be used. Arrangements may be made with the Courtroom Deputy, Lili
                                       Harrell at (408) 535-5343, as to an appropriate time for doing so.
Northern District of California




                                  12
 United States District Court




                                  13        C.   Questions from Jury
                                  14          If the parties select a jury trial, the Court will give an instruction to allow questions

                                  15   from the jury in accordance with Ninth Circuit Model Instruction 1.15 (“Questions to

                                  16   Witnesses by Jurors”).

                                  17
                                  18          IT IS SO ORDERED.

                                  19
                                  20   Dated: January 10, 2020                     _____________________________________
                                                                                         NATHANAEL M. COUSINS
                                  21                                                     United States Magistrate Judge

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   5
